Exhibit ASSET EXCHANGE AGREEMENT This Agreement, with an “effective date” of June 30, 2009, by and between NEW MILLENNIUM CONSULTANTS, LLC (hereinafter referred to as “NMC”) and FREE FOR ALL, INC. (hereinafter referred to as “FFA”.) BACKGROUND Prior to February 2008,NMC was a dormant LLC owned by Mr. Gerard Ferro. NMC is a company which offers discounted prescription cards, along with discounted dental, lab, imagingand related health benefits.NMC earns its fees on a per transaction basis for the discount prescription cards, lab and imaging benefits. For the other related discounts on health benefits, revenue is generated from a monthly membership fee that entitles members to discounted services. NMC began “active business operations” on February 1, 2008 to market and distribute its discount prescription services and health benefits memberships. As part of its operations, NMC applied for certain copyrights and trademarks to protect its business interests. As of February of 2008, NMC was a very small “start up company” with limited assets and liabilities. FFA was formed by a group of investors led by Mr. Gerard Ferro for the purpose of expanding operations and raising additional capital. This asset exchange agreement is entered into so that FFA may achieve this goal by acquiring all of NMC’s assets, cash on hand and certain liabilities from NMC’s “ongoing business operations” in exchange for FFA stock. The specific list of assets and liabilities acquired in the exchange is set forth in the attached Schedule “A”. The manner of acquisition is designed to constitute a tax-free exchange under IRC § 351 between FFA and NMC as NMC and FFA are owned by the same group of investors. NOW, THEREFORE, in consideration of the mutual agreements and covenants contained herein and intending to be legally bound, the parties agree as follows: 1. ACQUISITION OF ASSETS 1.1.NMC’s Assets. Subject to the audit by A.J. Robbins, P.C. (auditors for FFA and NMC) and upon the terms and conditions set forth in this Agreement, NMC agrees to exchange and assign to FFA all of the assets used in connection with NMC’s business (collectively the “Exchanged Assets”) including the specific assets listed on schedule “A” which includes all cash deposits in the name of NMC that shall now become the property of FFA. 1.1.1.Intangible Assets. All rights, title and interest in all trademarks, trademark applications, developed software, copyrights, goodwill, know how, client lists, accounts receivable, and other intangible business assets used by NMC in its operations listed in Schedule “A”. 2. ASSUMPTION OF CERTAIN LIABILITIES 2.1.
